DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment, filed 09/08/2022, has been entered.
	Claim 1, 6, 8, 13 have been canceled.
	Claims 2-5, 7, 9-12 are pending.
Claims 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 2-5, 7, 9, 12 are currently under examination as they read on a method for treating heart disease comprising administering a cell genetically modified to express a CAR that comprises an antigen binding domain specific for fibroblast activation protein (FAP).

This Office Action will be in response to Applicant’s argument / Remarks, filed 07/01/2022 and 09/08/2022.
The rejections of record can be found in the previous Office Action, mailed 04/08/2022.

The previous Written Description Rejection under 35 USC 112(a) has been withdrawn in view of Applicant’s amendment, filed 09/08/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9, 12 stand rejected under 35 U.S.C. 103 as being obvious over Kaur et al., (Circ Res. 2016 Jun. 10; 118(12):1906-17) in view of Tillmanns et al. (J Mol Cell Cardiol. 2015 October; 87:194-203) and June et al. (US 2014/009934 A1). 
Applicant’s argument has been fully considered but has not been found convincing for reasons of record.  The rejections of record can be found in the previous Office Action, mailed 04/08/2022.
Applicant argues, while relying on Roberts and Kimura references, that there was no reasonable expectation that ablation of FAP+ cells in a particular tissue would necessarily result in beneficial therapeutic outcome. 
In response, it is noted that Roberts taught depletion of FAP+ stromal cells in skeletal muscle and bone marrow; Kimura taught depletion of FAP+ fibroblasts in pulmonary fibrosis.  Neither references taught FAP+ cardiac fibroblasts in cardiac diseases commensurate in scope with the present claims.  In contrast to Applicant’s argument that one could not have known what effect, if any, anti-FAP cell treatment would have on cardiac fibrosis, it is noted that Kaur et al. clearly taught targeting and ablation of cardiac fibroblast can reduce cardiac fibrosis and rescue cardiac function in mouse models of angiotensin induced hypertensive heart disease and coronary artery ligation induced myocardial infarction.  Therefore, one of ordinary skill in the art would have reasonable expectation of beneficial therapeutic outcome by targeting and ablation of cardiac fibroblasts.  As Tillmann discloses that FAP is a marker of activated cardiac fibroblasts across differentiation stages after a heart injury and that the association between activated cardiac fibroblasts and cardiac fibrosis, one of ordinary skill in the art would have been motivated to target cardiac fibroblasts via FAP marker to suppress cardiac fibroblasts in order to improve cardiac function as taught by Kaur et al.
With regards to Applicant’s argument, while relying on Burns et al., it is noted that that the Burns reference has not been submitted.  Therefore, the argument has not been found convincing as attorney argument cannot take the place the evidence lacking in the record.
Applicant’s argument has not been found convincing.  Therefore, the rejection is maintained as it applies to amended claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2-5, 7, 9, 12 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,365,641 and claims 1-9 of U.S. Patent No. 10,329,355 in view of Kaur et al., (Circ Res. 2016 Jun. 10; 118(12):1906-17), Tillmanns et al. (J Mol Cell Cardiol. 2015 October; 87:194-203).
Applicant’s argument has been fully considered but has not been found convincing for reasons of record.  The rejections of record can be found in the previous Office Action, mailed 04/08/2022.
Applicant’s argument and Examiner’s response are essentially same as above (see 103).  Therefore, the rejection is maintained.
 

Claims 2-5, 7, 9, 12 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 27 of copending Application No. 17029702 (reference application) in view of June et al. (US 2014/009934 A1). 
Applicant’s argument has been fully considered but has not been found convincing for reasons of record.  The rejections of record can be found in the previous Office Action, mailed 04/08/2022.
Applicant’s argument and Examiner’s response are essentially same as above (see 103).  Therefore, the rejection is maintained.

Claims 2-5, 7, 9, 12 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17029284 in view of Kaur et al., (Circ Res. 2016 Jun. 10; 118(12):1906-17), Tillmanns et al. (J Mol Cell Cardiol. 2015 October; 87:194-203) and June et al. (US 2014/009934 A1).  
 Applicant’s argument has been fully considered but has not been found convincing for reasons of record.  The rejections of record can be found in the previous Office Action, mailed 04/08/2022.
Applicant’s argument and Examiner’s response are essentially same as above (see 103).  Therefore, the rejection is maintained.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644       
September 13, 2022